DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,5-6, 15 18, 20, 24, 29, 32, 35, 38, 40, 47, 54, 55, 117, 118-120 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfield (US 6,033,367).
With regard to claim 1, 117, 120, Goldfield discloses A breast milk supplement delivery device comprising: a housing (Fig. 2, element 34) sized for placement on a surface (this could imply placement anywhere as long as it is near the breast of a lactating female, thus the housing as shown in Goldfield intended to be used by an infant would be sized and could be placed near a breast region) near a breast region of a lactating female, the housing including one or more supplement reservoirs (34b), at least one of the one or more supplement reservoirs including a port with a controllable valve (37); a data storage component (located within 40) including a breast milk supplement regimen; and a control unit (all located within 40) including a microprocessor and circuitry, the control unit operably coupled to the data storage component and to the controllable valve of the at least one of the one or more supplement reservoirs, the circuitry including actuation circuitry (37a) configured to actuate the controllable valve of the at least one of the one or more supplement reservoirs based on the breast milk supplement regimen; and at least one delivery tube (36) having a first end and a second end, the first end of the at least one delivery tube in fluid communication with the port with the controllable valve, the second end of the at least one delivery tube configured for placement in proximity to a nipple of the lactating female (similar to above, the delivery tube would be capable of being placed near a nipple of a lactating female).
With regard to claim 5, Goldfield discloses wherein the housing is sized for at least one of placement in an article of clothing or placement on an article of clothing (a bottle would be considered sized to be placed in an article of clothing such as a pocket  and could easily be placed on an article of clothing).
With regard to claim 6, Goldfield discloses wherein at least one of the one or more supplement reservoirs is adapted to contain one or more breast milk supplements (Col 5, lines6-32).
With regard to claim 15, Goldfield discloses wherein the controllable valve includes an actuator, the actuator operably coupled to the actuation circuitry (while not explicitly shown in the drawings, an actuator must exist between the actuation circuity 37a and the valve 37 in order to control the opening and closing of the valve).
With regard to claim 18, Goldfield discloses wherein the data storage component is incorporated into the control unit (Col 5, lines 38-57, storage unit is part of element 40).
With regard to claim 20, Goldfield discloses wherein the breast milk supplement regimen comprises a personalized breast milk supplement regimen (col 5, lines 6-33).
With regard to claim 24, Goldfield discloses wherein the breast milk supplement regimen is personalized for the lactating female (the device delivers supplement according to the controls from either a formula or a table and thus could be considered to be personalized for the lactating female).
With regard to claim 29, Goldfield discloses wherein the breast milk supplement regimen is adjustable (col 5, lines 6-33).
With regard to claim 32, Goldfield discloses further comprising: at least one analyte sensor (breath sensor 45) associated with the second end of the at least one delivery tube, the at least one analyte sensor configured for placement in proximity to the nipple (the breath sesnsor can be considered an analyte sensor as the claims do not currently provide any relation to the sensor and the supplements being delivered).
With regard to claim 35, Goldfield discloses further comprising: at least one delivery event sensor (38).
With regard to claim 38, Goldfield discloses wherein the control unit includes delivery event circuitry configured to receive information associated with a delivery event from at least one delivery event sensor (40, Col 5, lines 6-33; Col 6, lines 11-29).
With regard to claim 40, Goldfield discloses wherein the control unit includes reporting circuitry configured to report a delivery event (col 5, lines 5-57).
With regard to claim 47, Goldfield discloses a user interface (Fig. 2, display element associated with 40).
With regard to claim 54, while Goldfield does not explicitly recite a power source, a power source would be inherent as Goldfield teaches the use of an actuated valve and a microprocessor that would require some type of power source).
With regard to claim 118, Goldfield discloses further comprising: delivery event circuitry configured to receive information associated with a delivery event from the at least one delivery event sensor (col 5, lines 5-57, Col 6, lines 11-29).
With regard to claim 119, Goldfield discloses wherein the control unit includes reporting circuitry configured to report a delivery event (col 5, lines 5-57, Col 6, lines 11-29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield (US 6,033,367) in view of Jones (US 5,873,551). 
With regard to claim 4, Goldfield discloses a similar bottle type device (Fig. 1) further including straps (20/18) sized to extend around a body portion of the lactating female.
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfield with the straps as taught by Jones for the purpose of allowing the provider to be hands free while feeding an infant and allow the provider to have free hands to perform other duties (abstract). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield (US 6,033,367) in view of Alvarez et al. (US 2015/0283311 A1). 
With regard to claim 19, Goldfield discloses the claimed invention except for a removable data storage component. 
Alvarez teaches a similar device and further including removable data storage component ([0137]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfield with the removable data storage so that the device data may be read on another device ([0137]). 

Claim 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield (US 6,033,367) in view of Lau (US 2015/0196247 A1).
With regard to claim 49, Goldfield discloses the claimed invention except a transmission unit. 
Lau teaches a similar bottle device that has an integrated microprocessor that further includes a transmission unit including circuitry and at least one antenna ([0149]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfield with the transmission unit and antenna as taught by Lau for the purpose of providing the delivery data to external users ([0149]).

Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfield (US 6,033,367) in view of Ezra et al. (US 2008/0167579 A1).
With regard to claim 59, Goldfield discloses the claimed invention except for a temperature control component. 
Ezra teaches device for feeding an infant that also includes the use of a temperature control component ([0031]). 
Therefore, it would be prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Goldfield with the temperature control component as taught by Ezra for the purpose of providing supplements at body temperature which would be more tolerable by the infant ([0004]). 
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783